Citation Nr: 0208820	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-18 611	)	DATE
	)
	)


THE ISSUE

Whether the submission of the notice of disagreement with the 
attorney fee decision issued in April 2001 was timely. 

(The issue of entitlement to an increased initial disability 
rating for post-traumatic stress disorder is the subject of a 
separate decision).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1966 to January 
1970.



FINDING OF FACT

The attorney fee decision issued in April 2001, the subject 
of the current appeal, is rendered moot by the attorney fee 
decision subsequently issued in December 2001.  


CONCLUSION OF LAW

There is no remaining controversy that may be adjudicated by 
the Board.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 1992, the veteran attempted to reopen his claim 
for service connection for post-traumatic stress disorder 
(PTSD), which had been previously denied by the RO.  The 
Board issued a decision on appeal in April 1996 in which it 
continued to deny service connection for PTSD.  The veteran 
appealed that decision to the U.S. Court of Veterans Appeals 
(now known as the U.S. Court of Appeals for Veterans Claims) 
(Court).  

The attorney and the veteran executed an attorney fee 
agreement in December 1996.   The agreement provided for a 
contingent fee of 20 percent of any past-due benefits 
awarded, payable directly to the attorney.   They re-executed 
the agreement in April 1997.   

By Order dated in May 1997, the Court vacated the Board 
decision and remanded the matter to the Board.  In an April 
1998 decision, the Board granted service connection for PTSD.  
In an August 1998 rating action, the RO evaluated the PTSD as 
10 percent disabling from January 15, 1992, the date of the 
claim.  In a January 2000 decision, the Board found that the 
attorney and the veteran had a valid fee agreement with 
respect to the reopened claim for service connection for PTSD 
and that attorney fees were payable from past-due benefits 
based on the 10 percent rating for PTSD from January 15, 1992 
to August 26, 1998.  

In the intervening time between the initial evaluation and 
the Board decision, the RO's July 1999 rating action 
increased the disability rating for PTSD to 30 percent 
effective from August 12, 1998.  The RO issued an attorney 
fee decision in April 2001, finding that additional past-due 
benefits had been created based on the increased disability 
rating, but holding that attorney fees were not payable.  The 
accompanying letter dated on April 12, 2001 specified that 
any disagreement with the decision had to be received within 
60 days of the letter.  The RO received the attorney's notice 
of disagreement on July 3, 2001.  The statement of the case 
issued in December 2001 characterized the issue as timeliness 
of the notice of disagreement.  The attorney perfected his 
appeal later in December 2001.  

During this time, the RO continued to evaluate the veteran's 
appeal for an increased initial disability rating for PTSD.  
In a November 2001 rating decision, the RO increased the PTSD 
rating to 70 percent and awarded a total disability rating 
based on individual unemployability, both effective from the 
date of the January 15, 1992 claim.  The RO's subsequent 
attorney fee decision issued in December 2001 awarded the 
attorney 20 percent of the veteran's past-due benefits based 
on the award of a 100 percent rating from February 1992 to 
the date of the November 2001 rating decision.      

Analysis

VA law allows an attorney to charge a reasonable fee for 
representing a veteran in connection with a VA claim.  
38 U.S.C.A. § 5904(c)(3) (West 1991 & Supp. 2001).  Attorney 
fees payable under a contingent attorney fee agreement may 
not exceed 20 percent of the total amount of past-due 
benefits awarded on the basis of the claim.  38 U.S.C.A. § 
5904(d); 38 C.F.R. § 20.609 (2001).   

The Court has determined that its jurisdiction to consider a 
claim is based on the existence of a current case or 
controversy, and that once the underlying issue is moot, 
there was no further jurisdiction to act on the claim.  See 
Aronson v. Brown, 7 Vet. App. 153 (1994); Bond v Derwinski, 2 
Vet. App. 376 (1992).  In such an instance, the claim is 
dismissed as moot. Id.  Although the Board is not a court per 
se, it is sufficiently analogous inasmuch as it functions in 
a quasi-judicial manner with respect to appeals concerning 
certain VA claims.  Therefore, the same logic applied by the 
Court concerning its jurisdiction to act on claims before it 
may be reasonably applied to claims before the Board.      

In this case, the attorney appealed the April 2001 attorney 
fee decision because it prevented the payment to him of fees 
from certain past due benefits.  He argues that his notice of 
disagreement with the April 2001 attorney fee decision was 
timely because the RO applied the incorrect time limitation, 
60 days instead of one year.  Although the issue of 
timeliness of the notice of disagreement has not been 
resolved, the underlying issue of entitlement to payment of 
attorney fees from past-due benefits was resolved by the 
December 2001 attorney fee decision.  Thus, any harm incurred 
by the attorney by virtue of the April 2001 attorney fee 
decision has been cured and the underlying controversy has 
ceased to exist.  See Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000) (quoting Baker v. Carr, 369 
U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962)) (in 
order to satisfy the case or controversy requirement, a 
plantiff must have standing, some personal stake in the 
outcome of the controversy).  Accordingly, the Board 
dismisses the current appeal as moot.  


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



